Jenkins, P. J.
Concurring specially. I concur in the decision rendered in this case, but only because it appears from the dated and signed bill of exceptions that it was not prepared and signed by the attorneys, and therefore could not have been presented to the judge, within the twenty-day period as prescribed by law. The test is, not when the judge signed the bill of exceptions, but when it was presented; and therefore the fact that it *778was signed by the judge after the expiration of the twenty days would not be conclusive as to the time of its presentation where the bill of exceptions contains a recital that it was tendered within the period prescribed by law. It is true that “where it does not affirmatively appear from the record that the., bill of exceptions was tendered upon a date prior to the date of the judge’s certificate, it will be presumed that the certificate bears the date Upon which the bill of exceptions was tendered.’’ Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240). However, there is another well-established rule of law, that where it is recited in a bill of exceptions that it was tendered to the judge within the time prescribed by law, and this recital is certified as true by the judge, the writ of error will not be dismissed because the bill of exceptions was presented too late, even though the certificate of the judge is dated after the period for presentation has expired. Moore v. Kelly & Jones Co., 109 Ga. 798 (35 S. E. 168); Proctor v. Piedmont Portland Cement Co., 134 Ga. 291 (67 S. E. 942); Neal v. Mathews, 27 Ga. App. 806 (110 S. E. 24). It follows, that, but for the date of the bill of exceptions itself, this court would not be compelled to dismiss it as having been tendered after the twenty days specified by law. This same situation arose in Breedlove v. Liberty Mutual Ins. Co., 46 Ga. App. 465 (168 S. E. 91).